Case 8:16-cv-00952-JDW-AAS Document 144 Filed 12/26/18 Page 1 of 2 PageID 4257
               Case: 18-14947 Date Filed: 12/24/2018 Page: 1 of 2


                          UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT
                             ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                           56 Forsyth Street, N.W.
                                           Atlanta, Georgia 30303

 David J. Smith                                                                     For rules and forms visit
 Clerk of Court                                                                     www.ca11.uscourts.gov


                                       December 24, 2018

 Elizabeth Warren
 U.S. District Court
 801 N FLORIDA AVE
 TAMPA, FL 33602-3849

 Appeal Number: 18-14947-J
 Case Style: Melanie Glasser v. Hilton Grand Vacations Co.
 District Court Docket No: 8:16-cv-00952-JDW-AAS

 The enclosed copy of the Clerk's Entry of Dismissal pursuant to the joint stipulation of the
 parties to dismiss is issued as the mandate of this court.

 Sincerely,

 DAVID J. SMITH, Clerk of Court

 Reply to: Davina C. Burney-Smith, J
 Phone #: (404) 335-6183

 Enclosure(s)




                                                           DIS-3 Letter and Entry of Dismissal Vol
Case 8:16-cv-00952-JDW-AAS Document 144 Filed 12/26/18 Page 2 of 2 PageID 4258
               Case: 18-14947 Date Filed: 12/24/2018 Page: 2 of 2


                      IN THE UNITED STATES COURT OF APPEALS
                             FOR THE ELEVENTH CIRCUIT

                                       ______________

                                       No. 18-14947-J
                                       ______________

 MELANIE GLASSER,
 Individually And On Behalf Of All Others Similarly Situated,

                                                 Plaintiff - Appellant,

 versus

 HILTON GRAND VACATIONS COMPANY, LLC,

                                            Defendant - Appellee.
                      __________________________________________


                         Appeal from the United States District Court
                              for the Middle District of Florida
                      __________________________________________

 ENTRY OF DISMISSAL: Pursuant to Appellant Melanie Glasser's motion for voluntary
 dismissal, FRAP Rule 42 and 11th Cir. R. 42-1(a), the above referenced appeal was duly
 entered dismissed on this date, effective December 24, 2018.

                                      DAVID J. SMITH
                           Clerk of Court of the United States Court
                              of Appeals for the Eleventh Circuit

                         by: Davina C. Burney-Smith, J, Deputy Clerk

                                                        FOR THE COURT - BY DIRECTION
